Citation Nr: 0122633	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-05 454	)	DATE
	)
	)


THE ISSUE


Whether the June 1985 decision, wherein the Board of 
Veterans' Appeals (Board) denied entitlement to an evaluation 
in excess of 20 percent for postoperative residuals of 
multiple surgeries of the right knee with chronic instability 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The matters of entitlement to increased ratings for 
seborrheic dermatitis and for status post multiple surgeries 
for right knee chronic instability, are the subject of a 
separate decision. 

REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1980 to August 
1983.  He also had prior active service which has not been 
verified.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to a May 2001 
motion by the moving party (hereinafter the veteran) alleging 
CUE in a January 1984 rating decision and in a June 1985 
Board decision.  

Although the representative also alleges CUE in the 
underlying January 1984 RO decision, the veteran is advised 
that a decision by an agency of original jurisdiction is 
"subsumed" into a subsequent Board decision on the merits, 
so that a decision of the agency of original jurisdiction 
should no longer be subject to a claim for CUE.  Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998). 

The Board notes that it is unclear if the representative is 
also raising CUE in the December 1988 RO decision.  The Board 
refers this matter to the RO for clarification. 


FINDINGS OF FACT

1.  In a June 1985 decision, the Board denied an increased 
rating for service-connected right knee disability.

2.  The Board decision dated in June 1985 was supported by 
the evidence then of record, and the Board decision to deny 
entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of multiple surgeries of the right 
knee with chronic instability was not error about which 
reasonable minds could not differ. 





CONCLUSION OF LAW

The June 1985 Board decision was not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 7111 (West 1991) and 38 C.F.R. §§ 
20.1400, 20.1411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was notified that his claim for CUE in a prior 
Board decision had been received and was referred to the 
appropriate law and regulation in a June 2001 Board letter.  
In a subsequent Board letter, the veteran was given an 
opportunity to respond to the Board's acknowledgment of his 
claim, but he did not do so.  The pleadings are specific and 
raise a valid claim of CUE. 

The veteran and his representative argue that there was CUE 
in a June 1985 decision, wherein the Board upheld the RO 
January 1984 decision which established a 20 percent 
evaluation for status post multiple surgeries for right knee 
chronic instability.  

In May 2001, a motion was received from the veteran alleging 
CUE in the June 1985 Board decision.  The representative 
argues that the veteran was rated based on an inadequate 
examination despite the fact that there was a Physical 
Evaluation Board (PEB) examination which was adequate and 
current and pursuant to which the veteran should have been 
rated.  

The Board notes that the record shows that the veteran 
underwent several surgical procedures for right knee 
instability and subluxation during service.  He was also 
afforded several service evaluation board examinations.  
Prior to discharge, the veteran was afforded one of these 
examinations  This examination of the right knee revealed no 
local tenderness or effusion.  There was full range of motion 
with powerful quadriceps muscles.  Lachman's test was 1+ and 
there was a trace of anterolateral rotatory instability.  The 
"Q" angle measured 15 degrees.  Axial x-rays demonstrated 
lateral patella tilt with sclerosis of the lateral facet.  
The diagnoses were chronic subjective instability, right 
knee, status post right medial meniscectomy and patella 
malalignment syndrome.  The examiner noted that despite 
significant improvement in the veteran's level of function 
and in his symptoms, the veteran was still unable to perform 
all of the required duties.  It was noted that further 
surgery with recuperation time were anticipated.  

The veteran was placed on temporary retirement from service 
in August 1983 due to his right knee disability which was 
still symptomatic.  The service evaluation board determined 
that he was 30 percent disabled.  Thereafter, the veteran's 
claim for service connection for right knee disability was 
received in October 1983.  In conjunction with his claim, he 
was afforded a VA examination in December 1983.  

The post-service December 1983 VA examination showed that the 
veteran appeared to have a normally tracking patella, 
although it was difficult for the examiner to evaluate 
whether the patella was truly subluxing or dislocating.  The 
examiner noted that the patella appeared to be righting 
normally and there appeared to be a little play in it in 
terms of displacing medially or laterally.  The examiner 
recommended physical therapy and possible surgery with 
further testing.  

In a January 1984 rating decision, the veteran was granted 
service connection for status post multiple surgeries for 
right knee chronic instability and was assigned a 20 percent 
rating effective August 1983.  In the review of the evidence 
of record, the RO cited to both the service medical records 
and the post-service VA examination.  The veteran appealed 
this determination to the Board.  At that time, the veteran 
asserted that the December 1983 VA examination was 
inadequate.  

In a June 1985 decision, the Board determined that the 
December 1983 examination was adequate for rating purposes.  
The veteran's knee disability was considered under the 
applicable Diagnostic Codes for rating knee disabilities, 
Diagnostic Codes 5257, 5260, and 5261.  

Under Diagnostic Code 5260, the rating schedule provided a 10 
percent rating where flexion is limited to 45 degrees, 20 
percent rating where flexion of the leg is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provided a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension of 
the leg is limited to 15 degrees, and a 30 percent rating for 
limitation to 20 degrees.  Under Diagnostic Code 5257, the 
rating schedule provided a 10 percent rating for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  

The Board determined that based on the veteran's history and 
that examination, the veteran's claim for entitlement to an 
evaluation in excess of 20 percent for postoperative 
residuals of multiple surgeries of the right knee with 
chronic instability was denied as the veteran's right knee 
was not productive of more than moderate impairment and since 
flexion and extension of the leg were not significantly 
limited.  The Board reviewed all of the evidence of record, 
including the service medical records as well as the post-
service VA examination.  The Board's analysis focused on the 
post-service VA examination.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. 7111(a).  Review to determine whether CUE 
exists in a case may be instituted by the Board on its own 
motion, or upon request of a claimant at any time after the 
decision is made.  38 U.S.C.A. 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations.  38 C.F.R. 20.1400-
1411.  According to the regulations, CUE is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. 38 C.F.R. 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) Changed diagnosis. A new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements necessary to file a motion for clear 
and unmistakable error in a Board decision.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (the Court) has defined 
for claims of CUE in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill "not 
alter the standard for evaluation of claims of [clear and 
unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  The Board may therefore 
rely on the well-established precedent of the Court on what 
exactly constitutes a valid claim of clear and unmistakable 
error, such as is set forth in Russell, Damrel, Fugo, all 
supra.

In this case, the Board finds that the June 1985 Board 
decision did not contain CUE.  As noted, an example of a 
situation that is not clearly and unmistakably erroneous is: 
evaluation of evidence, a disagreement as to how the facts 
were weighed or evaluated.  The Board's decision to deny 
entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of multiple surgeries of the right 
knee with chronic instability was based on the evidence of 
record to include the service medical records, the veteran's 
contentions, and the post-service VA examination.  The 
veteran did contend that the VA examination was inadequate, 
but the Board apparently determined at the time that it was 
adequate for rating purposes.  

Currently, the veteran and his representative again contend 
that it was inadequate and that he should have been rated 
based on an inservice examination.  The determination that 
the examination was adequate and that a decision could be 
rendered on the merits comes within the parameters of the 
Board's evaluation of the evidence.  In addition, the 
determination that the post-service examination be afforded 
more probative weight in evaluating the veteran's current 
level of disability than an inservice examination also comes 
within the parameters of the Board's evaluation of the 
evidence.  The Board also finds it significant to note that 
although the last service evaluation board examination during 
service revealed instability of the knee and patella 
malalignment syndrome, the examiner specifically noted that 
the veteran's symptoms and function of the right knee had 
improved.  The service evaluation board determined that the 
veteran's right knee disability warranted a 30 percent 
rating.  However, the Board was under an obligation at the 
time of the June 1985 decision to review all of the evidence 
of record, to include the post-service VA examination.  The 
Board determined that based on all of the evidence of record, 
an evaluation in excess of 20 percent for service-connected 
right knee disability was not warranted.  The Board's 
decision to place the most probative weight on the post-
service VA examination is considered a determination of 
evaluation of the evidence.  A disagreement as to how the 
facts were weighed and evaluated is not CUE.  

In addition, any determination of the Board not to afford the 
veteran another VA examination would be a consideration of 
whether VA's duty to assist was fulfilled.  As noted, 
examples of situations that are not clear and unmistakable 
include: VA's failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated. 

The Board finds that the June 1985 Board decision which 
denied an evaluation in excess of 20 percent represented 
proper application of the facts then before the Board to the 
law then in existence.  The veteran and his representative 
have not alleged that the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  The basic argument advanced concerning 
CUE has to do with the weight given to the evidence at the 
time of the Board's June 1985 decision, specifically, 
affording probative weight to the post-service VA 
examination, and the determination by the Board that the 
record was satisfactory to evaluate the veteran's claim at 
that time.  As noted above, a disagreement with how the facts 
were weighed or evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).  In addition, it appears that the veteran's 
representative is possibly inferring that the veteran should 
have been afforded another VA examination which goes to the 
question of whether the duty to assist was fulfilled which 
also does not constitute CUE.  38 C.F.R. § 20.1403(d)(2).

The current allegation of CUE is internally inconsistent.  It 
is pleaded, in essence, that the VA should have not conducted 
a VA examination and relied solely on the service department 
determination and that a better VA examination should have 
been conducted.  The inconsistent argument reflects the flaw 
in the argument.  In essence, it is pleaded that there was a 
failure in the duty to assist and an improper exceeding in 
the duty to assist.  The law provides that the decisions of 
the Board shall be based on the evidence of record.  38 
U.S.C.A. § 7104.  Although, VA regulations provide that 
service examinations may be accepted, the regulations did not 
state that they must be accepted.  38 C.F.R. § 3.326(c) 
(1984).  Therefore, there is no statutory or regulatory 
support for the argument that VA could not schedule a VA 
examination or rely on a VA examination.

Accordingly, the Board finds that the Board decision dated in 
June 1985 was supported by the evidence then of record, and 
the Board decision that entitlement to an evaluation in 
excess of 20 percent for postoperative residuals of multiple 
surgeries of the right knee with chronic instability was not 
warranted was not error about which reasonable minds could 
not differ.  Thus, the Board's June 1985 decision was not 
clearly and unmistakably erroneous.


ORDER

The motion is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



